DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “auto-tensioning” limitation recited in claims 14 & 15 and the limitations described in claims 17 & 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The gear recited in claim 3 is not discussed in the specification.

Claim Objections
Claim 1 objected to because of the following informalities:  The first time “URD” is used the acronym should be spelled out. As was done in claim 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 & 10 and 14 & 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

In claims 3 & 10 the “tension lever” is not mentioned in the specification. The examiner is therefore not sure how this lever operates. Maybe the applicant is referring to the specification described “tensioning device”?
	Wands factors discussion:
The breadth of the claims is not undue; not overly broad or narrow.
The nature of the invention is an electrical mechanical device.  
The state of the prior art is well developed for tether lever controls.
The level of ordinary skill in this art would be someone with a Bachelor’s Degree or several years mechanic experience in the art.
The level of predictability in this art is well known.
The amount of direction provided by the inventor is negligible. Not only no discussion of this lever but no drawing shows its operation.
There are no working examples of this tension lever provided by applicant.  
The quantity of experimentation needed by the potential infringer would be undue.    

In claims 14 & 15 the “auto-tensioning system” is not mentioned in the specification. The examiner is therefore not sure how this auto-tensioning system works. Maybe the applicant is referring to the specification described “tensioning device”?
	Wands factors discussion:
The breadth of the claims is not undue; not overly broad or narrow.
The nature of the invention is an electrical mechanical device.  
The state of the prior art is well developed for tether tensioning controls.
The level of ordinary skill in this art would be someone with a Bachelor’s Degree or several years mechanic experience in the art.
The level of predictability in this art is well known.
The amount of direction provided by the inventor is negligible. Not only no discussion of this lever but no drawing shows its operation.
There are no working examples of this tension lever provided by applicant.  
The quantity of experimentation needed by the potential infringer would be undue.    

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Per 37 CFR 1.75 (i) please paragraph (further indent) at least the following claims 1 & 8).

Claim 1:
The terms “proper power” & “necessary power” in lines 2 and 5 respectively are relative terms which render the claim indefinite. The term “proper power” & “necessary power” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There’s no way to determine what amount of power is “proper” or “necessary”.
It’s not understood which component the phrase “with embedded data and power conveyances” is referring too. Examiner will interpret this phrase as meaning that the ITMS conveys “data and power” as well as “data and power” to the tether.  
Further, what do the terms “embedded” and “conveyances” attempt to define?  Examiner will interpret these terms as 
  The first four and a half lines are confusing and could be rewritten as;
A portable and mountable Illuminable Tether Management System (ITMS);
capable of conveying power and data to a deployable, controllable and, illuminable tether; 
the tether is connectable at one end to the ITMS and at the other end attachable to an Unmanned Robotic Device (URD); 
Applicant should utilize the proper claim writing habit of introducing, reciting and defining a component first before using the component in a function.     

Claim 4:
The phrase “even (level) wind” is not clear. Examiner will interpret as a wind without a lot of turbulence.    
The placement of “wind aspect” is not understood. Will be interpreted as – high wind situation--. 
Claim 7: numerous antecedent problems;
“a second power supply” no first power supply has been introduced;
“the illumination portion” illumination portion was not previously recited;
“inverter” 

Claim 8: 
The terms “proper power” & “necessary power” in lines 1 and 8 respectively are relative terms which render the claim indefinite. The term “proper power” & “necessary power” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There’s no way to determine what amount of power is “proper” or “necessary”.
It’s not understood which component the phrase “with embedded data and power conveyances” is referring too. Examiner will interpret this phrase as meaning that the ITMS conveys “data and power” as well as “data and power” to the tether.  
Further, what do the terms “embedded” and “conveyances” attempt to define?  Examiner will interpret these terms as meaning that the tether can transmit or convey “data and power”.
  The first four and a half lines are confusing and could be rewritten as;
A portable and mountable Illuminable Tether Management System (ITMS);
capable of conveying power and data to a deployable, controllable and, illuminable tether; 
the tether is connectable at one end to the ITMS and at the other end attachable to an Unmanned Robotic Device (URD); 
Applicant should utilize the proper claim writing habit of introducing, reciting and defining a component first before using the component in a function.     
Claim 11:
The phrase “even (level) wind” is not clear. Examiner will interpret as a wind without a lot of turbulence.    
The placement of “wind aspect” is not understood. Will be interpreted as – high wind situation--. 
Claim 13:
numerous antecedent problems;
“a second power supply” no first power supply has been introduced;
“the illumination portion” illumination portion was not previously recited;
“inverter” 

Claim 14, last two lines could be rewritten as;
		--the URD to mitigate sudden movements caused by naturally occurring phenomena such as wind, currents and uneven terrain.--
Claim 15, last two lines could be rewritten as;
--the URD to mitigate sudden movements caused by naturally occurring phenomena such as wind, currents and uneven terrain.—

	Claims 17 & 18:
“the second end of the tether” is recited but there was no first end of the tether previously recited;
Applicant discloses “power and telemetry”, what about “frequency” and “data” recited in parent claims 1 and 8 as flowing through the tether?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 19 (as best understood) are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Culver (US2019/0112048).
A portable (¶0017 & ¶0018) and mountable Illuminable Tether Management System (ITMS) (e.g. fig. 3 at 330)  capable of conveying proper power and frequency (¶0106) to a deployable, controllable, illuminable tether (220, 320, st sentence) profile with said data transmittable to an operator's interface (¶0055 1st sentence).
Claim 5 Culver discloses that the light emanating from the tether is in the Infra Red (IR) wavelengths (¶0069 “tether illuminated by LED’s 545”)1.
Claim 19 Culver discloses that the functions of the ITMS can be controlled and operated remotely (figure 4 remote controls).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Culver (US2019/0112048) in view of Nugent et al.
Culver does not disclose that the tether is attachable to an unmanned vehicle.  
Nugent (¶0003) discloses a tether attachable to a maned vehicle.  
At the time the invention was made it would have been well known to one of ordinary skill in this art to design the tether of Culver to be able to be used with both unmanned and manned vehicles as taught by Nugent. The motivation for this design is well known in this art and would be to increase functionality of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be used does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 4 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Culver (US2019/0112048) in view of Yamaguchi.
Culver does not disclose that the tether spooling is leveled out in a high wind situation by use of the worm shaft gearing technique.  
Yamaguchi (¶0032) discloses that spooling of the tether in a wind is leveled by use of the worm shaft and gear technique.  
At the time the invention was made it would have been well known to one of ordinary skill to design the tether spooling of Culver to be able to be accomplished by the well-known fishing reel industry worm shaft and gearing technique.  The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 6 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Culver (US2019/0112048) in view of WO2018/232010A1.
Culver discloses a tube “sheath 630” at the center of the tether.
Culver does not disclose that the tether can pump gas, foam, liquid or fuel through the tube in the tether.  

At the time the invention was made it would have been well known to one of ordinary skill in this art to design the tether of Culver to be able to deliver pumped gasses or fluids through a tube. A motivation for this is well known in this art and would be to provide fire suppression for drones operating near the public.   The claim would have been obvious because the technique for improving a particular class of devices (designing tether to pump through a tube gasses or fluids) was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Claim 7 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Culver (US2019/0112048) in view of Kennedy.
Culver does not disclose a second power supply.  
Kennedy (¶0058) discloses a second power supply attached to a URD.  
At the time the invention was made it would have been well known to one of ordinary skill in this art to design the Culver to include a second power supply as taught by Kennedy.  A motivation for this additional power supply could have been to provide redundancy for critical operations of the URD.
Claim 17 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Culver (US2019/0112048) in view of Wieczorek.
Culver does not disclose a connector that permits multiple URD additional tether lengths.  
Wieczorek discloses (fig. 5A) a connector that permits multiple URD additional tether lengths (524).  
At the time the invention was made it would have been well known to one of ordinary skill in this art to design the Culver arrangement to include a URD connection setup that allows multiple URDs to be connected to the same “power and telemetry” feed that the first URD sees as taught by Wieczorek.  A motivation for this additional power supply functionality could be to allow a much greater land coverage for the invention.  

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 9-13 & 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
The following is a statement of reasons for the indication of allowable subject matter:  
The reasons for allowance of claim 8 is the combination especially;
“on the other end attachable to the first side of a coupling device that can house high visibility strobe light bulb(s) or diode(s) within it but allows another length of the illuminable tether to be connected to the second side of said coupling device to be able to connect to another coupling device or the unmanned robotic device (URD;) “

Conclusion
Also keep in mind that the applicant should use the “Certificate of Mailing and Transmission” form whenever sending something into the office.  This form can be found online by just typing “PTO/SB92” into a search engine.  Also, the applicant can use the “Authorization for Internet Communications…” form if he wants to communicate by email with the examiner.  This form can be found online by just typing “PTO/SB439” into a search engine.  
Pro se applicants should be aware that they are responsible for notifying the USPTO if they change their mailing address. See Manual of Patent Examining Procedure (MPEP) section 601.03. The USPTO provides a form for this change and it is PTO/AIA /122. This form can be located by entering this form designation in any search engine. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 LED, in full light-emitting diode, in electronics, a semiconductor device that emits infrared or visible light when charged with an electric current. www.britannica.com